UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-7121


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

ROMAIRO MABRY,

                 Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:10-cr-00028-1)


Submitted:   November 17, 2014             Decided:   November 25, 2014


Before MOTZ, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Romairo Mabry, Appellant Pro Se.   Gary L. Call, Monica D.
Coleman, Assistant United States Attorneys, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Romairo     Mabry   appeals    the   district    court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction.      We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.        United States v. Mabry, No. 2:10-cr-00028-1

(S.D.W.   Va.   July   9,   2014).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                   AFFIRMED




                                     2